


110 HR 1831 IH: To remove the frequency limitation on Medicare coverage

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1831
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Renzi (for
			 himself, Mr. Kennedy, and
			 Mr. Ramstad) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To remove the frequency limitation on Medicare coverage
		  for intermittent catheterization.
	
	
		1.Removing frequency limitation
			 on Medicare coverage for intermittent catheterizationEffective January 1, 2008, the Secretary of
			 Health and Human Services in making coverage determinations respecting
			 intermittent catheterization under part B of title XVIII of the Social Security
			 Act shall not deny coverage of a replacement catheter on the basis of frequency
			 of use.
		
